Status of the Application
1.	Claims 11-30 have been examined in this application.  Claims 1-10 were canceled via preliminary amendment.  The Information Disclosure Statement (IDS) filed on 9/23/2019 has been acknowledged by the Office.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claim 11.
Regarding independent claim 11, the closet prior art of record, U.S. Patent Application Publication 2011/0107516 to Jackson teaches a patient positioning support structure having a least two support rails with a head-cross beam and a foot-cross beam.  The prior art of record, however, does not teach nor fairly describe further a leg rail including a first and second sub-rail.  While Jackson does teach a “shrouding” [23] to protect at foot end of the structure with minor equivalency to the claimed “protection sheath,” its location and function is not equivalent to the claimed structure.
Additional close prior art includes, U.S Patent Application Publication 2012/0144589 to Skripps and U.S. Patent 7,152,261 to Jackson, however, these references are also silent to a protection sheath in the claimed location.  Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/18/2021